In an action, inter alia, to recover damages for fraud, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated January 28, 2000, as granted the defendant’s motion pursuant to CPLR 3211 (a) (1), (5), and (7) to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
*449Taking the allegations of the complaint as true and resolving all reasonable inferences in favor of the plaintiff, we agree that the plaintiff failed to state a cause of action to recover damages for, inter alia, breach of contract or fraud (see, Gaidon v Guardian Life Ins. Co., 94 NY2d 330; Lama Holding Co. v Smith Barney, 88 NY2d 413, 421; New York Univ. v Continental Ins. Co., 87 NY2d 308; Aventine Inv. Mgt. v Canadian Imperial Bank, 265 AD2d 513). Thus, the Supreme Court properly granted the motion to dismiss the complaint. Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.